Citation Nr: 1015116	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  09-18 601A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a left knee 
disability.
 
3.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel





INTRODUCTION

The Veteran had active service from January 1988 to January 
2008.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2009 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.



REMAND

In the Veteran's June 2009 substantive appeal to the Board, 
on VA Form 9, he indicated that he did not wish to testify 
before a Veterans Law Judge.  See 38 C.F.R. § 20.700 (2009).  
In a November 2009 letter the Veteran indicated that he 
wished to appear before the Board.  The Veteran was notified 
in December 2009 that he had been scheduled for a hearing 
before the Board in Washington, DC in April 2010.  In March 
2010 the Veteran wrote that he had not realized that the 
hearing would be held in Washington, DC, and that he would be 
unable to appear there.  However, he indicated that he would 
like to have a hearing in Utah. 

The Board finds that the Veteran had good cause to request 
that a hearing be rescheduled at the RO at a later date.  See 
38 C.F.R. §§ 20.702, 20.704 (2009).  Considerations of due 
process mandate that the Board may not proceed with review of 
the claim on appeal without affording the Veteran an 
opportunity for his requested hearing at the RO.  Therefore, 
a remand is required in this case.  See 38 U.S.C.A. § 7107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. § 20.700(a).  



Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board 
hearing, or a videoconference hearing, if 
he should so choose when advised of his 
options) at the RO before a VLJ, as the 
docket permits.  A copy of the notice to 
the appellant of the scheduling of the 
hearing should be placed in the record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

